Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner notes claim 12 recites “adding a chelating agent to the liquid stream”, and claim 10 also recites “adding a chelating agent to the liquid stream”, therefore claim 12 does not further limit claim 10.  Examiner suggests cancelation of claim 10.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,4,6,10,12,14,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski(4460552) taken together with Suzuki et al(4002722).
	Zakrzewski teaches a method for removing an inorganic sulfide(hydrogen sulfide; column 1 line 27) from a gas stream comprising contacting a gas stream comprising an inorganic sulfide with a liquid stream(from absorbent spray nozzle 13) comprising an oxidant, wherein the oxidant comprises hydrogen peroxide and wherein the contacting is performed in a gas/liquid contactor comprising a packed column(reaction tower 11 with fill mat 12) or spray tower and a recycle line(recirculation conduit 22) that recycles the liquid stream through the gas/liquid contactor, and separately adding the hydrogen peroxide from a first container(25) directly to the recycle line(figure 1;  column 4 lines 29-30).   Zakrzewski is silent as to wherein the oxidant comprises a reaction product of hydrogen peroxide and a hydrogen peroxide decomposition additive, and separately adding the hydrogen peroxide decomposition additive from a second container directly to the recycle line.  Suzuki et al in figure 1 teaches a method for contacting a vent gas with a liquid in an absorption column(3) , wherein the liquid includes a reaction product of hydrogen peroxide(from solution tank 24) and a hydrogen peroxide decomposition additive(ferrous sulfate from solution tank 22), the hydrogen peroxide and ferrous sulfate added to an aqueous absorbent solution tank and introduced into recycle piping to a sprayer nozzle 17.  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a separate container including a hydrogen peroxide decomposition additive and separately add the hydrogen peroxide decomposition additive from the separate container directly to the recycle line 22 of Zakrzewski so that both hydrogen peroxide and a hydrogen peroxide decomposition additive are separately added to a recycle conduit to form a reaction product to spray from sprayer 13 into the reaction tower(11).  
	Zakrzewski taken together with Suzuki et al further teaches wherein the gas stream comprises a gas stream from a rendering process.  Zakrzewski taken together with Suzuki et al further teaches wherein the hydrogen peroxide decomposition additive comprises ferrous sulfate.  Zakrzewski taken together with Suzuki et al further teaches wherein the hydrogen peroxide decomposition additive comprises an element selected from the group of elements listed in claim 6.  Zakrzewski taken together with Suzuki et al further teaches adding a chelating agent to the liquid stream(noting column 4 line 66 including organic acids can be included in the liquid stream and wherein a chelating agent is a subset of an organic acid).  Zakrzewski taken together with Suzuki et al further teaches adding a non-ionic wetting agent to the liquid stream(noting column 4 line 65-66 including phenols, and wherein a non ionic wetting agent is a subset of phenols).  
	Zakrzewski taken together with Suzuki et al teaches all of the limitations of claim 15 but is silent as to wherein non-ionic wetting agent is selected from the group consisting of octylphenols, ethylene oxide block copolymers, propylene oxide block copolymers, and combinations thereof .  Examiner notes Zakrzewski teaches adding a non-ionic wetting agent to the liquid stream and wherein phenols is a well know non-ionic wetting agent , therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to provide an octyylphenol as a non ionic wetting agent to the liquid stream of Zakrzewski to provide a specific composition as an absorbent in the contact column. 
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski(4460552) taken together with Suzuki et al(4002722).
	Zakrzewski teaches a method for removing an inorganic sulfide(hydrogen sulfide; column 1 line 27) from a gas stream comprising contacting a gas stream comprising an inorganic sulfide with a liquid stream(from absorbent spray nozzle 13) comprising an oxidant, wherein the oxidant comprises hydrogen peroxide and wherein the contacting is performed in a gas/liquid contactor comprising a packed column(reaction tower 11 with fill mat 12) or spray tower and a recycle line(recirculation conduit 22) that recycles the liquid stream through the gas/liquid contactor, and adding the hydrogen peroxide from a first container(25), wherein the liquid stream comprises a pH of greater than 5 and wherein the gas stream further comprises at least one volatile organic compound .  Zakrzewski is silent as to wherein the oxidant comprises a reaction product of hydrogen peroxide and a hydrogen peroxide decomposition additive, and adding the hydrogen peroxide and hydrogen peroxide decomposition additive together to form a liquid mixture.  Suzuki et al in figure 1 teaches a method for contacting a vent gas with a liquid in an absorption column(3) , wherein the liquid includes a reaction product of hydrogen peroxide(from solution tank 24) and a hydrogen peroxide decomposition additive(ferrous sulfate from solution tank 22), the hydrogen peroxide and ferrous sulfate added to an aqueous absorbent solution tank and introduced into recycle piping to a sprayer nozzle (17).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a separate container including a hydrogen peroxide decomposition additive and add the hydrogen peroxide decomposition additive along with the hydrogen peroxide together so that both hydrogen peroxide and a hydrogen peroxide decomposition additive are added to a recycle conduit of Zakrzewski to form a reaction product to spray from sprayer (13) into the reaction tower(11).  
Zakrzewski taken together with Suzuki et al further teaches wherein the liquid mixture further comprises a chelating agent (noting column 4 line 66 including organic acids can be included in the liquid stream and wherein a chealting agent is a subset of an organic acid).  
Claims 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski(4460552) taken together with Suzuki et al(4002722).
Zakrzewski teaches a method for removing an odorous component(hydrogen sulfide; column 1 line 27) from a gas stream comprising contacting a gas stream comprising an odorous component with a liquid stream(from absorbent spray nozzle 13) comprising an oxidant, wherein the oxidant comprises hydrogen peroxide and wherein the contacting is performed in a gas/liquid contactor comprising a packed column(reaction tower 11 with fill mat 12) that provides for physical contact between the gas stream and the liquid stream.   Zakrzewski is silent as to is silent as to wherein the oxidant comprises a reaction product of hydrogen peroxide and a hydrogen peroxide decomposition additive.   Suzuki et al in figure 1 teaches a method for contacting a vent gas with a liquid in an absorption column(3) , wherein the liquid includes a reaction product of hydrogen peroxide(from solution tank 24) and a hydrogen peroxide decomposition additive(ferrous sulfate from solution tank 22), the hydrogen peroxide and ferrous sulfate added to an aqueous absorbent solution tank and introduced into recycle piping to a sprayer nozzle 17.  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a separate container including a hydrogen peroxide decomposition additive and separately add the hydrogen peroxide decomposition additive from the separate container to the recycle line so that both hydrogen peroxide and a hydrogen peroxide decomposition additive are separately added to a recycle conduit to form a reaction product to spray from sprayer 13 into the reaction tower(11).    Zakrzewski teaches adding a chelating agent(noting column 4 line 66 including organic acids can be included in the liquid stream and wherein a chelating agent is a subset of an organic acid) and is further silent as to wherein the chelating agent is selected from the group consisting of aminopolycarboxylates, N-heterocyclic carboxylates, polyhydroxy aromatics, rhodizonic acid, tetrahydroxy-1-4-quinone, hexaketocyclohexane, and combinations thereof.   It would have been obvious to someone of ordinary skill in the art at the time of the invention to choose an organic acid such as rhodizonic acid to provide a specific composition as an absorbent in the contact column.  
Zakrzewski taken together with Suzuki et al further teaches adding the hydrogen peroxide and the hydrogen peroxide decomposition additive together to form a liquid mixture, and adding the liquid mixture to the liquid stream.  Zakrzewski taken together with Suzuki et al further teaches wherein the hydrogen peroxide decomposition additive comprises ferrous sulfate.  Zakrzewski taken together with Suzuki et al further teaches adding a non-ionic wetting agent to the liquid stream(noting column 4 line 65-66 including phenols, and wherein a non ionic wetting agent is a subset of phenols).  Zakrzewski taken together with Suzuki et al further teaches wherein the liquid stream comprises a pH of greater than 5 and wherein the gas stream further comprises at least volatile organic compound.


Allowable Subject Matter

Claims 16-18,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11-30-2022 have been fully considered but they are not persuasive.
Applicant argues it is clear that Suzuki does not teach, and , in fact, teaches away from adding these solutions directly to a recycle line as control of pH and oxidation-reduction potential would clearly be more closely controlled of these components to the larger volume or bulk solution of absorbent solution in the tank 4 rather than into a recycle line, which may otherwise spike one of these parameters in the absorbent solution in the recycle line such that its pH or oxidation-reduction potential is far from the desired controlled value.  
Examiner notes in Xakrzewski that absorbent from the absorbent tank(25) is not added directly to the reaction tower(11) in any region of the reaction tower, wherein the absorbent is only added directly through conduit(28) to a recycle conduit(22).  Examiner respectfully submits that an additional liquid substance, such as the aqueous ferrous sulfate solution of Sukuki, would be added only to the recycle conduit(22) of Xakrzewski, wherein addition directly to the recycle conduit flows from teachings in figure 1 and column 4 lines 9-12 of Xakrzewski.    Examiner furthermore respectfully submits that a statement that addition of hydrogen peroxide absorbent and aqueous ferrous sulfate solution directly to a recycle line may otherwise spike one of these parameters in the absorbent solution in the recycle line such that its pH or oxidation-reduction potential is far from the desired controlled value is inconclusive and not based on teachings of Zakrzewski.  
Applicant argues that based on Suzuki, one would be more inclined to move the addition point of hydrogen peroxide in Zakrzewski to the vessel 14.  Applicant argues assuming, arguendo, that one of skill in the art would be motivated to modify Zakrzewski by adding an additional component to the absorption media, the teachings of both Suzuki and Zakrzewski would dictate the addition of both components to the vessel 14 of Zakrzewski for purposes of controlling pH or oxidation-reduction potential of the absorption media and not to any recycle line.
Examiner respectfully submits the teachings of Zakrzewski show only adding liquid solution that is to be directed to a spray nozzle(13) to a recycle conduit(22).  Therefore examiner respectfully submits someone of ordinary skill in the art, requiring a hydrogen peroxide decomposition additive from a second container in addition to the absorbent tank(25) of Zakrzewski, would look to Suzuki to teach separate containers of aqueous hydrogen peroxide solution and aqueous ferrous sulfate solution, wherein addition of aqueous ferrous sulfate solution would be added directly to recycle conduit(22) of Zakrzewski.  Examiner notes Sukuki in column 4 lines 60-64 teaches “in the case of continuous feeding, an aqueous ferrous sulfate(heptahydrate) solution and/or an aqueous hydrogen peroxide solution are added to the circulating aqueous absorbent solution …”.  Examiner respectfully submits Zakrzewski teaches adding a hydrogen peroxide solution to a circulating absorbent solution(the solution circulating from collector 14 to spray nozzle 13), therefore because Sukuki also teaches addition of respective solutions to a circulating aqueous absorbent solution, it would naturally flow from the teachings of Zakrzewski taken together with Suzuki to add a ferrous sulfate solution directly to the recycle conduit(22), wherein the recycle conduit retains a circulating absorbent solution.  
Applicant further argues there is no sufficient rationale provided as to why Zakrzewski would be modified to add an additional component, specifically ferrous sulfate to the absorption media.  Applicant argues Zakrzewski is directed to removing air components from air arising from processes such as the production of nitric, acid, nitration processes , and pickling processes wherein metals are pickled or dissolved in nitric acid or mixtures containing nitric acid. Applicant further argues Sukuki fails to provide any teaching that ferrous sulfate would be beneficial in the removal of the components addressed by Zakrzewski or for the need for a hydrogen peroxide decomposition reaction product as asserted by the Examiner.
Examiner notes Zakrzewski teaches introduction of an odorous gas into an absorption column, wherein the odorous gas stream includes a hydrogen sulfide(an organic acid and noting para 0003 of the current specification stating odiferous gases including organic sulfides) and ammonia or organic amines(column 4 lines 63-66), and Sukuki teaches introduction of an odorous vent gas containing disagreeable odor component , wherein the components of the vent gas is phenol and formaldehyde(column 5 lines 28-37), and wherein column 5 lines 30-33 states “phenol and formaldehyde undergo oxidation reaction through contact with ferrous sulfate(heptahydrate) and hydrogen peroxide in the filter layer”.     Therefore Examiner respectfully submits Suzuki teaches that providing a reaction byproduct of hydrogen peroxide and ferrous sulfate would provide for increased absorption efficiency of an odorous gas in the absorption column of Zakrzewski.   Examiner furthermore notes para 0029 of the current specification stating “when contacted with an atmospheric effluent containing odor and/or noxious components, the hydroxyl radicals formed oxidize the odor and noxious components to a non-odor offensive, environmentally acceptable by product”.  Therefore examiner respectfully submits addition of ferrous sulfate to the hydrogen peroxide of Zakrzewski would provide for hydroxyl radicals to oxidize the odor and noxious components of the input gas of Zakrzewski. 
Applicant argues Zakrzewski taken together with Suzuki teaches a gas stream from a rendering process as recited in claim 3.  
Examiner respectfully submits a rendering process is a process originating from an industrial rendering plant, and Zakrzewski teaches in column 1 lines 10-11 that “chemical impurities become mixed with air arise from various industrial processes”, and Suzuki in column 1 lines 7-10 teaches “the present invention is applicable to deodorization  … or other factories generating disagreeable odor components”, and wherein a rendering process from a rendering plant is well known for production of vent gas with disagreeable odor components, therefore both Zakrzewski and Suzuki teach the gas stream comprises a gas stream from a rendering process.  
Applicant argues while the examiner contends that Zakrzewski provides a citation to Zakrzewski for supposedly teaching other elements in claim 19 , no citation for the teaching of pH 5 is provided.  Applicant further argues that applicant could only find a reference to ph 3 and 11 in Zakrzewski , neither of which teach ph5, wherein there is simply no teaching of pH 5.
Examiner respectfully submits claim 19 recites wherein the liquid stream comprises a pH of greater than 5 …”.  Therefore an argument that Zakrzewski does to teach a pH of 5 is inconsistent with what is recited in claim 19.  Examiner furthermore respectfully submits that Zakrzewski in column 4 line 53 that the pH is set to 11, therefore Zakrzewski teaches a liquid stream comprises a pH of greater than 5.
Applicant further argues the examiner states that it would be obvious to add hydrogen peroxide and ferrous sulfate together first so as to add them both the recycle line.
Examiner notes in Zakrzewski that a liquid stream originates from the absorbent collection region 14 in figure 1, and by addition of hydrogen peroxide from tank 25 to recycle line 22 and addition of ferrous sulfate from a separate tank to recycle line 22,   a liquid mixture of hydrogen peroxide and ferrous sulfate is formed at a junction to the recycle line, wherein a liquid mixture is added to the liquid stream.   Examiner furthermore respectfully submits claim 19 only requires adding the hydrogen peroxide and the hydrogen peroxide decomposition additive together to form a liquid mixture, and Suzuki in figure 1 teaches sprayers which separately disperse hydrogen peroxide and ferrous sulfate into a contactor column for initial mixing before contact with the liquid stream in the absorbent solution tank(4), therefore Suzuki provides motivation to mix hydrogen peroxide and ferrous sulfate together to form a liquid mixture.  Examiner furthermore notes that by placing a first conduit of hydrogen peroxide and a second conduit of ferrous sulfate in close enough proximity to the recycle line(22), there is essentially mixing of the hydrogen peroxide and ferrous sulfate to form a liquid mixture and then adding the liquid mixture to the liquid stream originating from absorbent collection region 14 of Zakrzewski.  Examiner suggests providing limitations to a separate feed tank upstream of a packed column or a spray tower, as shown by feed tank 154 in figure 1B, wherein a separate feed tank would seem to provide a difference over Zakrzewski taken together with Suzuki.  
Applicant argues regarding claim 20 that a conclusion of Zakrzewski’s statement of the words “organic acids” as a chelating agent is not supportable.   
Examiner notes page 18 of the current specification states “ferric(Fe3+) ion may be used as the decomposition additive to decompose hydrogen peroxide to produce hydroxyl radicals , and chelating agents may be added to increase the solubility of the ferric ion”.  Examiner also notes para 0062 provides specific chelating agents such as picolinic acid, gallic acid, and rhodizonic acid, all which fall under the broad organic acid category.  Therefore from addition of ferrous sulfate(ferrous including a ferric ion) as taught by Suzuki into the hydrogen peroxide solution of Zakrzewski would produce hydroxyl radicals, and therefore Zakrzewski teaches addition of an organic acid, wherein the organic acid would act as a chelating agent to increase solubility of the ferric ion.  Examiner furthermore respectfully submits specific organic acids are well known, therefore choosing a specific organic acid to provide a function as a chelating agent would have been obvious to someone of ordinary skill in the art.    Examiner furthermore respectfully submits the NPL reference “Chemical treatment of Pesticide Wastes-Evaluation of (FeIII) Chelates for Catalytic Hydrogen Peroxide Oxidation of 2,4-D ay Circumnuetral pH”   specifically provides a known reference which teaches the most effective organic acid to provide function as a chelating agent.  
Applicant argues with respect to independent claim 21 that the examiner provides no such teaching of the addition of a chelating agent.
Examiner respectfully submits that, in conjunction with the arguments to claim 20, that from addition of ferrous sulfate(ferrous including a ferric ion) as taught by Suzuki into the hydrogen peroxide solution of Zakrzewski would produce hydroxyl radicals, and therefore Zakrzewski teaches addition of an organic acid, wherein the organic acid would act as a chelating agent to increase solubility of the ferric ion.  Examiner furthermore respectfully submits specific organic acids are well known, therefore choosing a specific organic acid to provide a function as a chelating agent would have been obvious to someone of ordinary skill in the art.  Examiner furthermore respectfully submits the NPL reference “Chemical treatment of Pesticide Wastes-Evaluation of (FeIII) Chelates for Catalytic Hydrogen Peroxide Oxidation of 2,4-D ay Circumnuetral pH”  specifically provides a known reference which teaches the most effective organic acid to provide function as a chelating agent.  
Applicant argues with respect to claim 24 that Examiner refers to a generic class of compounds, phenols, as teaching a specific compound , the recited non-ionic wetting agent.
Examiner notes para 0056 of the current specification states “preferred wetting agents are octylphenols …”.  Therefore examiner respectfully submits that phenols, specifically octylphenols, are well known to function as a non-ionic wetting agent, therefore someone of ordinary skill in the art, reading phenols in Zakrzewski, would understand that phenols are known to function as a non-ionic wetting agent.  
Applicant argues regarding claim 26 , that as discussed in connection with claim 19, applicant could only find a reference to pH 3 and 11 in Zakrzewski, neither of which teach pH 5. 
Concurrent with the arguments provided in connection with claim 19 ,  examiner respectfully submits claim 26 recites wherein the liquid stream comprises a pH of greater than 5 …”.  Therefore an argument that Zakrzewski does to teach a pH of 5 is inconsistent with what is recited in claim 19.  Examiner furthermore respectfully submits that Zakrzewski in column 4 line 53 that the pH is set to 11, therefore Zakrzewski teaches a liquid stream comprises a pH of greater than 5.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
December 7, 2022